     Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 1 of 25



            IN THE UNITED STATES DISTRICT COURT FOR THE
                    MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

LINDSAY BALL,                        )
                                     )
   Plaintiff,                        )
                                     )
v.                                   )
                                     )                   CIVIL ACTION NO.:
                                     )                   1:16-cv-00853 WKW-PWG
NATIONAL ENTERPRISE SYSTEMS, INC.;   )
NAVIENT SOLUTIONS, LLC; EQUIFAX      )
INFORMATION SERVICES, LLC; EXPERIAN )
INFORMATION SYSTEMS, INC.; and TRANS )
UNION, LLC,                          )
                                     )
   Defendants.                       )



DEFENDANT NAVIENT SOLUTIONS, LLC’S MEMORANDUM OF LAW
  IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT ON
            PLAINTIFF’S AMENDED COMPLAINT

I.    INTRODUCTION

      Plaintiff Lindsay Ball alleges NSL negligently or willfully violated the Fair

Credit Reporting Act (“FCRA”) by not removing eight (8) student loans from her

credit report—all student loans disbursed for the benefit of her then-boyfriend

Andrew McLure when they were living together; Ball concedes she co-signed one

in 2009, but not the subsequent eight. After years of receiving information in the

mail about the loans and telling NSL in 2014 she “wasn’t sure” she signed the

other eight notes, in June 2015, Ball filed a report with the Sheriff’s Office, and a
    Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 2 of 25



fraud claim with NSL—insisting she did not co-sign the last eight student loans.

After speaking with Ball, reviewing its records and a Sheriff’s report, NSL

determined Ball was responsible for the loans, and that no fraud occurred.

      Approximately a year later, in July 2016, NSL received disputes from

consumer reporting agencies Experian, Equifax and Trans Union (the “CRAs”)

about each of the nine (9) loans (including the loan for which Ball admits

responsibility), each of which failed to provide any information about Ball’s

dispute that NSL had not already reviewed as part of its own fraud investigation.

As a result, NSL confirmed each loan as Ball’s responsibility. Discontent with the

outcome, Ball subsequently filed this lawsuit, alleging FCRA violations by the

CRAs, NSL, and collection agency National Enterprise Systems (“NES”)—but not

McLure, because she did not “think [she] would get anywhere by doing so.” (Ball

Dep. 39:9-14)

      Ball’s FCRA claims must fail because NSL reasonably reinvestigated the

disputes it received from the CRAs.          Furthermore, Ball cannot identify any

damages caused by NSL’s reinvestigation, nor any willful conduct to support her

punitive damages claim. NSL is entitled to summary judgment.




                                         2
      Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 3 of 25



II.    STATEMENT OF UNDISPUTED FACTS

       A.    Ball Co-Signs Student Loan for Boyfriend Andrew McLure

       In August 2009, Ball’s boyfriend Andrew McLure moved into her residence

in Birmingham, Alabama. (Ball Dep. 24:2-12) Prior to September 2, 2009, Ball

authorized McLure to sign her name as a cosigner on a Smart Option Student

Loan, which occurred on September 2, 2009 (“Loan 1”). (Ball Dep. 44:10-22, Ex.

1) Ball was aware McLure was seeking a student loan in the amount of $4,000,

and that she would be jointly obligated with him to repay it. (Ball Dep. 45:6-12)

Ball understood NSL was entitled to make reports to credit reporting agencies

about whether she made payments, and that her credit would be impacted by any

failure to make payments. (Ball Dep. 49:14-23) Ball did not want to see the

correspondence or get the bills in the mail. (Ball Dep. 46:7-10) NSL serviced

Loan 1. (Bocanegra Dep. 19:1-4)

       B.    Ball’s Name is Added as Co-Signer on Eight (8) Additional
             Student Loan Promissory Notes

       NSL services an additional eight (8) Smart Option student loans disbursed

for McLure’s education at the University of Alabama, on which Ball is listed as a

cosigner with signatures on the following dates: September 29, 2009; October 6,

2009; January 12, 2010; May 4, 2010; June 9, 2010; August 19, 2010; September

28, 2010; and January 18, 2011, for an additional total principal amount of

$37,200.00 (“Loans 2-9”). (Bocanegra Dec. ¶ 4, Ex. 1; Bocanegra Dep. 18:4-10,

                                        3
    Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 4 of 25



19:1-7, 20:8-16, Ex. 2) McLure lived with Ball continuously through these dates.

(Ball Dep. 21:23-22:12, 23:10-18, 24:2-12) Both McLure and Ball shared the

responsibility of getting the mail at their various residences during this time period.

(Ball Dep. 26:12-14) NSL regularly sent mail to Ball about Loans 1-9 after 2009,

and as additional loans were signed. (Bocanegra Dec. ¶ 5)

      Ball asked McLure about the loans before speaking to anyone else, at that

time aware of nine (9) separate student loans in her name. (Ball Dep. 31:9-17;

34:7-10) When Ball first spoke to McLure about the student loans, she did not ask

why her name was on the loans because she “didn’t really care” but “just wanted

payment of the loans.” (Ball Dep. 33:22-34:6)

      On March 7, 2014, NSL called Ball in the course of servicing Loans 1-9.

(Ball Dep. 51:18-52:15, Ex. 10; Bocanegra Dec. ¶ 6, Ex. 2) Ball told NSL she

would speak with McLure when he returned home, and NSL provided information

about being removed from a loan as a cosigner. (Ball Dep. 51:12-52:3, Ex. 10;

Bocanegra Dec. ¶ 7, Ex. 2) In approximately June or July 2014, Ball and McLure

broke up, and McLure moved out of Ball’s residence. (Ball 20:16-21:11)

      On July 8, 2014, Ball again spoke with NSL, and stated she was unable to

pay, but would contact McLure to make payment. (Bocanegra Dec. ¶ 8, Ex. 2).

      On April 27, 2015, Ball called NSL and stated that she had little contact with

McLure but the loans have “killed” her credit, and that McLure did not have



                                          4
    Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 5 of 25



enough money for a cosigner release. (Bocanegra Dec. ¶ 9, Ex. 2) Ball asked NSL

to send copies of her signature to her home, because she wanted to make sure he

did not use her name after they broke up. (Bocanegra Dec. ¶ 10, Ex. 2)

      On May 7, 2015, Ball spoke with NSL and confirmed receipt of the

promissory notes. (Ball Dep. 54:1-55:2; Bocanegra Dec. ¶ 11, Ex. 2) Ball stated

“it was a long time ago but [she wasn’t] sure [she] signed the promissory notes.”

(Ball Dep. 55:3-6; Bocanegra Dec. ¶ 12, Ex. 2) Ball informed NSL that she “may”

be claiming fraud, and that she and McLure were no longer together and she

“definitely” did not sign for $50,000. (Ball Dep. 54:1-55:2, Ex. 10; Bocanegra

Dec. ¶ 13, Ex. 2)

      C.    In June 2015, Ball Files Fraud Claim with Sheriff and NSL

      On June 2, 2015, Ball filed a report with the Shelby County Sheriff’s Office,

alleging McLure took out eight (8) student loans listing her as a cosigner, totaling

$37,200, and with late fees, “about $50,000.” (Ball Dep. 58:22-59:3, Ex. 12) Ball

told the Sheriff’s Office that she started receiving delinquency letters about the

loans in March 2015. (Id.) The Sheriff’s Office never asked Ball to provide any

more information. (Ball Dep. 64:12-14)

      On June 9, 2015, Ball called NSL’s Fraud Department and spoke with

Sharon Wallace, a member of NSL’s Fraud Investigation Team. (Bocanegra Dep.

35:9-24, Ex. 4; Ball Dep. 56:17-57:8, Ex. 11; Bocanegra Dec. ¶ 14, Ex. 3) Ball



                                         5
    Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 6 of 25



agreed that she cosigned Loan 1. (Ball Dep. 57:4-12, Ex. 11; Bocanegra Dep.

39:24-41:16, Ex. 4; Bocanegra Dec. ¶ 15-19, Ex. 3) Ball also stated she “found

out” about the loans in March 2015 and called McLure, who stated he would try

and make payments on time. (Id.) While speaking with Ball, Wallace reviewed a

promissory note, and informed Ball that her social security number, date of birth,

address and phone number matched the Accurint system information available to

NSL. (Id.) Wallace also informed Ball that NSL had not received any returned

mail, and that NSL’s account notes showed that Ball was advised of the

delinquency on March 7, 2014, June 26, 2014, and July 8, 2014, and that Ball had

advised the representative that she would speak to McLure when he got home.

(Id.) Wallace sent a fraud packet to Ball. (Id.) On June 18, 2015, NSL received

the Shelby County Sheriff’s Office report.       (Bocanegra Dep. 44:6-9, Ex. 4;

Bocanegra Dec. ¶ 20, Ex. 3) On July 17, 2015, Wallace conducted a final review

of Ball’s fraud claim, and closed the dispute based upon Ball’s statements and

NSL’s account records, finding no identity theft. (Bocanegra Dep. 45:8-18, 49:1-

4; Bocanegra Dec. ¶ 21, Ex. 3)

      D.     Ball Provides Contradictory Information to NSL

      Ball authorized her attorney Wilson F. Green, to send NSL a letter dated

June 23, 2016 to “dispute certain items contained in her credit reports. . . .” (Ball

Dep. 68:14-17, Ex. 14, p. 3)      The letter referred to multiple adverse entries



                                         6
    Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 7 of 25



regarding student loan accounts on Ball’s credit reports, stating: “Ms. Ball never

obtained any such student loans and never contractually obligated herself to any

such student loan.” (Id.) Ball is “unsure” why the letter does not reflect that she

actually agreed to at least one of the student loans. (Ball Dep. 69:9-14)

      E.     In July 2016, NSL Responds to Disputes from CRAs

      In July 2016, NSL received automated consumer dispute verifications

(“ACDVs”) from consumer reporting agencies Experian, Equifax and Trans Union

(the “CRAs”) relating to Loans 1-9, to which timely responses were provided.

(Bocanegra Dec. ¶ 22, Ex. 5) Each of the disputes stated: “Claims true identity

fraud, account fraudulently opened. Provide or confirm complete ID.” (Bocanegra

Dec. ¶ 23, Ex. 5) A copy of the Sheriff’s Office report accompanied each ACDV.

(Bocanegra Dec. ¶ 24, Ex. 5)

      NSL’s vendor, Advanced Call Center Technologies, LLC (“ACT”),

processed the ACDV disputes electronically using the electronic Online Solution

for Complete and Accurate Reporting (“e-OSCAR”). (Bocanegra Dec. ¶ 25) e-

OSCAR is a web-based system designed to transfer information between CRAs

and data furnishers, and to process ACDVs.          (Bocanegra Dec. ¶ 26)     ACT

employees working on NSL ACDVs receive six (6) weeks of training, with annual

compliance refresher training courses. (Bocanegra Dec. ¶ 27) Not only does ACT

perform its own quality control (“QC”) review of its ACDV responses, but NSL



                                          7
    Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 8 of 25



performs QC reviews of ACT’s ACDV processing. (Bocanegra Dec. ¶ 28) To

conduct its investigation, ACT has access to NSL’s account records, and ACT

employees are trained to review and verify the information provided against NSL’s

system of record.    (Bocanegra Dep. 63:5-10; Bocanegra Dec. ¶ 29)          ACT

employees check account records manually to respond to ACDVs. (Bocanegra

Dep. 79:10-12; Bocanegra Dec. ¶ 30)

      For each ACDV, based upon the dispute code provided, ACT was required

only to verify Ball’s identification information. (Bocanegra Dec. ¶ 31; Bocanegra

Dep. 75:19-22, 79:23-80:1) ACT reviewed Ball’s last name, first name, address,

social security number and date of birth against NSL’s system of record in

response to the CRAs’ requests to “provide or confirm complete ID.” (Bocanegra

Dec. ¶ 32; Bocanegra Dep. 75:15-76:15) ACT verified the information provided

against NSL’s existing records, and reported any differences back to the CRAs.

(Bocanegra Dec. ¶ 33; Bocanegra Dep. 78:11-20, 83:25-84:5) ACT also reviewed

and considered the Sheriff’s Office report attached to the ACDVs. (Bocanegra

Dec. ¶ 34, Ex. 5; Bocanegra Dep. 90:15-20; 91:15-20) NSL’s records reflect NSL

had already received the Sheriff’s Office report in the course of its own fraud

investigation. (Bocanegra Dep. 44:6-9, Ex. 4) To each ACDV, ACT responded:

“Completed investigation of FCRA dispute – consumer disagrees.” (Bocanegra




                                       8
     Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 9 of 25



Dec. ¶ 35) NSL did not receive any other disputes from any CRA regarding Loans

1-9 prior to Ball filing this lawsuit on October 27, 2016.1 (Bocanegra Dec. ¶ 36)

        F.      Ball Files the Lawsuit

        In Ball’s original Complaint, she alleged she did not authorize any of Loans

1-9, but amended her complaint more than seven (7) months later on June 8, 2017

to admit responsibility for Loan 1. (Docket No. 45) Although Ball saw the

original Complaint before it was filed, and knew that she was obligated on Loan 1,

she is “unsure” why the original Complaint disclaims responsibility for all of the

loans. (Ball Dep. 72:10-73:6)

        Ball has never made payments on Loans 1-9, and does not have plans to do

so. (Ball Dep. 32:2-6) Ball has no plans to file a lawsuit against McLure because

she does not “think [she] would get anywhere by doing so.” (Ball Dep. 39:9-14)

Despite admitting it would be the “easiest” and “most civil way,” Ball has not

pursued a resolution with McLure because “he has no job and where would he get

the money to pay off these loans.” (Ball Dep. 128:11-129:13)




1
  NSL received numerous additional ACDVs after Plaintiff filed the instant lawsuit and thus they are not
relevant to Plaintiff’s claims.


                                                    9
    Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 10 of 25



      G.     Information Relating to Ball’s Claimed Damages

             1.    Utilities

                   a.    Dothan Utilities

      On or about August 6, 2014, Ball asked the utility company to place the

utilities for her residence in her name instead of McLure’s. (Ball Dep. 89:5-18)

Based upon its use of the “On Line Utility Exchange,” to determine Ball’s risk of

delinquency, Dothan Utilities required Ball to pay a “mid-level” deposit. (Ball

Dep., Ex. 19 at NAVIENT/Ball-000840) Ball does not know what information the

On Line Utility Exchange uses to determine whether or not a potential utility

customer is a delinquency risk. (Ball Dep. 91:6-10)

      On or about October 27, 2015, Ball completed an application for utility

service.   (Ball Dep. 90:7-23)     Based upon its use of the “On Line Utility

Exchange,” to determine Ball’s risk of delinquency, Dothan Utilities required Ball

to pay a “maximum” deposit of $500.             (Ball Dep. 90:7-23, Ex. 19 at

NAVIENT/Ball-000845) When Ball moved, she received a credit from Dothan

Utilities for the deposit amount. (Ball Dep. 91:1-5)

                   b.    Dixie Electric Cooperative

      On or about December 9, 2016, Ball requested utility service from Dixie

Electric Cooperative (“Dixie Electric”) to her new residence at 818 Legends Drive,

Montgomery, Alabama. (Ball Dep. 92:14-21, Ex. 20 at NAVIENT/Ball-000828)



                                         10
   Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 11 of 25



Based upon its use of the “On Line Utility Exchange,” to determine Ball’s risk of

delinquency, Dixie Electric required Ball to pay a deposit of $340. (Ball Dep.

90:7-23, Ex. 19 at NAVIENT/Ball-000827) Ball expects to receive her deposit

back from Dixie Electric when she discontinues service at her current location.

(Ball Dep. 94:8-12)

                   c.    WOW!

      Ball discontinued cable television service from WOW! as of the date of her

deposition, but testified that she did not receive a deposit back and was not sure

why. (Ball Dep. 100:17-101:10) Ball did not ask for a return of the deposit, and is

not sure why she did not ask for it. (Ball Dep. 101:11-14)

                   d.    Charter Communications

      Charter Communications (“Charter”) is her current cable provider. (Ball

Dep. 101:4-5) Ball is not sure how much of the estimated $200-$300 deposit

amount is attributed to WOW! or Charter. (Ball Dep. 101:19-22) According to

Charter’s records, Ball did not pay a deposit for cable television service from

Charter. (NAVIENT/Ball-001257-001259)

            2.     Mortgage Loan

      In September 2016, Ball applied for a home mortgage loan through

InterLinc Mortgage Services, LLC to purchase the home she had been renting.

(Ball Dep. 82:10-15, Ex. 18 at NAVIENT-Ball 880) Lisa Shockey with InterLinc



                                        11
    Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 12 of 25



informed Ball that she could offer Ball the lowest rate available if Ball paid down

her Capital One credit card balance, which was impacting her credit negatively.

(Ball Dep. 83:1-84:4; 85:1-7) Ball was ultimately approved for a loan through

InterLinc.   (Ball Dep. 87:10-20, Ex. 18)     However, Ball instead moved to a

different location, paying $400 less in rent per month than she was willing to pay

to purchase a home. (Ball Dep. 88:2-13)

             3.    Rooms to Go Furniture

      On November 25, 2015, Ball ordered furniture at Rooms to Go in Destin,

Florida. (Ball Dep. 77:15-21, Ex. 17) Ball attempted to get approved for a loan on

that date through Rooms to Go, and was denied after they “ran [her] credit.” (Ball

Dep. 76:11-16) Instead, Ball’s parents paid for the furniture, and Ball pays them

back without interest. (Ball Dep. 76:9-10; 78:8-79:7) Ball’s parents are not

charging her any fee to pay them back. (Ball Dep. 79:18-20)

             4.    Car Loan

      Ball does not have any reason to believe that the car loan she received is

impacted by Loans 1-9. (Ball Dep. 94:20-95:11) Indeed, Ball was approved for a

car loan by BB&T Dealer Finance on March 27, 2014. (Ball Dep. 104:8-15)

             5.    Credit Limit

      Ball admits her Capital One credit line was actually increased rather than

decreased. (Ball Dep. 103:15-18)



                                        12
       Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 13 of 25



               6.    Emotional Distress

         Ball experienced anxiety manifested in headaches, lack of sleep, anger and

frustration beginning at the time she found about “the loans.” (Ball Dep. 95:12-

96:10) Ball has not sought a doctor’s care and is not on any medications for such

symptoms. (Ball Dep. 135:16-136:9) Ball is not sure if there is a way to identify

what part of her frustration is NSL’s fault, and attributes the “same anger, anxiety,

lack of sleep, headaches” to NSL as she attributes to others. (Ball Dep. 97:7-10;

153:7-12; 162:15-23) Ball has no reason to think NSL employees did not do the

best they could to investigate her credit dispute. (Ball Dep. 97:11-18) Ball has no

evidence that NSL was trying to be malicious toward her. (Ball Dep. 97:19-22)

               7.    LifeLock Credit Protection

         Ball purchased LifeLock credit protection in or around April 2016 “in order

to watch my—what purchases were made on my behalf. It was a protection.”

(Ball Dep. 105:9-13; NAVIENT/Ball-001265-001266)

III.     STANDARD OF REVIEW

         “One of the principal purposes of the summary judgment rule is to isolate

and dispose of factually unsupported claims or defenses.”          Celotex Corp. v.

Catrett, 477 U.S. 317, 323-24 (1986). Pursuant to Federal Rule of Civil Procedure

56(c), a moving party shall be entitled to judgment in its favor if “there is no issue

as to any material fact and . . . the moving party is entitled to judgment as a matter



                                          13
      Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 14 of 25



of law.” In deciding a motion for summary judgment, the court “must draw all

justifiable inferences in favor of the nonmoving party, including questions of

credibility and of the weight to be accorded particular evidence.” See Masson v.

New Yorker Magazine, Inc., 501 U.S. 496, 520 (1991) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986)).

        To survive a motion for summary judgment, there must be evidence upon

which the jury could reasonably find for the nonmoving party; a scintilla of

evidence is not enough. Anderson, 477 U.S. at 252. If the entire record could not

allow a rational fact finder to find in favor of the nonmoving party, then there is no

genuine issue to be resolved at trial. See Matsushita Electric Industrial Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986).

IV.     NSL IS ENTITLED TO SUMMARY JUDGMENT

A.      NSL Reasonably Investigated the ACDVs.

        “‘Congress enacted [the] FCRA in 1970 to ensure fair and accurate credit

reporting, promote efficiency in the banking system, and protect consumer

privacy.’” Alston v. United Collections Bur., Inc., Case No. DKC 13-0913, 2014

WL 859013 (D. Md. Mar. 4, 2014) (quoting Saunders v. Branch Banking & Trust

Co. of Va., 526 F.3d 142, 147 (4th Cir. 2008)). “FCRA creates a private right of

action allowing injured consumers to recover actual damages caused by negligent




                                          14
    Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 15 of 25



violations, and both actual and punitive damages for willful noncompliance.” Id.

(citing Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 239 (4th Cir. 2009)).

      Section 1681s-2(b) of FCRA imposes various duties on companies that

furnish information to CRAs (“furnishers”).            15 U.S.C. § 1681s-2(b)(1).

Generally, section 1681s-2(b) requires a furnisher to “conduct an investigation as

to the accuracy of information provided to a [CRA] upon receipt of notice from the

CRA that the consumer disputes the debt.” Rollins v. Peoples Gas Light & Coke

Co., 379 F. Supp. 2d. 964, 966 (N.D. Ill. 2005). A furnisher has no responsibility

to investigate a credit dispute until after it receives notice from the CRA. Alston,

2014 WL 859013 (citing Stafford v. Cross Country Bank, 262 F. Supp. 2d 776, 784

(W.D. Ky. 2003)). Furnishers are liable under section 1681s-2(b) “only if they

continue to supply inaccurate data to credit reporting agencies after proper

notification by the CRA.” Rollins, 379 F.Supp. 2d at 967.

      Even if Ball could demonstrate that NSL provided an inaccurate response to

the CRAs, “[m]ere proof of inaccuracy in a credit report will not suffice” to avoid

summary judgment. Tinsley v. TRW Inc., 879 F. Supp. 550, 552 (D. Md. 1995).

Instead,   “‘reasonableness’   is   an   appropriate   touchstone   for   evaluating

investigations under 1681s-2(b).” Hinkle v. Midland Credit Mgmt., Inc., 827 F.3d

1295, 1302 (11th Cir. 2016). However, an investigation is not “‘unreasonable’”

simply because it “‘results in a substantive conclusion unfavorable to the



                                         15
    Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 16 of 25



consumer, even if that conclusion turns out to be inaccurate.’”     Boyd v. Wells

Fargo Bank, Case No. 2:15-CV-2, 2016 WL 7323293 at *6 (S.D. Ga. Dec. 14,

2016) (quoting Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1161 (9th

Cir. 2009)).

      Boyd provides the appropriate analytical framework for Ball’s claims. In

Boyd, the plaintiff directly reported identity theft to Wells Fargo in 2008; Wells

Fargo investigated and found Boyd responsible for the account balance. Boyd,

2016 WL 7323293 at *1. Approximately six years later, Wells Fargo received an

ACDV from a CRA, claiming Boyd was not responsible for the account. Id. at *2.

Wells Fargo reviewed and modified Boyd’s date of birth, street address and

compliance code, but did not remove the account from Boyd’s credit file—Wells

Fargo had already conducted an investigation. Id. at *2, 7. In reviewing Wells

Fargo’s actions under the “reasonableness” standard, the Court found:

      This was enough. FCRA does not force furnishers to endlessly ride
      the reinvestigation merry-go-round. To stop Wells Fargo from relying
      on the 2008 investigation, Boyd had to give it either “reason to doubt
      the veracity of the initial investigation” or “new information that
      would have prompted [it] to supplement the initial investigation.”

Id. at *7 (quoting Gorman, 584 F.3d at 1160). Because Boyd failed to provide new

information or a reason to doubt the prior findings, Wells Fargo’s “decision not to

repeat a previously-conducted investigation cannot have been unreasonable.” Id.

(emphasis in original). The Court held Wells Fargo was entitled to summary



                                        16
    Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 17 of 25



judgment on the FCRA claim, because its investigation was reasonable as a matter

of law. Id.

      Ball can fare no better than Boyd, because she cannot genuinely dispute that

NSL conducted a reasonable reinvestigation of the ACDVs. ACT had access to

NSL’s records, but NSL received no information from the CRAs about Ball’s

disputes beyond the ACDVs (which was information it already had in its

possession). Here, ACT, NSL’s ACDV processing vendor, reviewed each ACDV

according to NSL’s records (which includes the promissory notes, records of

phone conversations and the fraud investigation, including the Sheriff’s report) and

reviewed and verified Ball’s identifying information.

      Ultimately, NSL’s records showed a prior investigation and resolution of

Ball’s fraud claim, and ACT employees conducted a reasonable reinvestigation of

the CRA disputes. For Ball’s FCRA claim, “[i]t would not have mattered even if

[NSL’s 2015 fraud investigation] had indeed turned out to have been inadequate,

as far as the reasonability of the [2016 ACDV investigation] is concerned.” Boyd,

2016 WL 7323293 at *7. Ball was required to alert NSL of the inadequacy of the

earlier investigation at the time of the 2016 disputes, and she failed to do so. Id.

Even Ball’s Complaint and Amended Complaint fail to provide new or different

information, other than disagreeing with NSL’s findings. NSL is not required to

ride the reinvestigation “merry-go-round,” and is entitled to summary judgment.



                                        17
     Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 18 of 25



B.     NSL Did Not Damage Ball.

       However, Ball cannot ultimately even get to the question of whether NSL’s

investigation was reasonable, because NSL did not damage her. Ball bears the

burden of proving damages caused by a FCRA violation; “thus, the failure of an

FCRA plaintiff ‘to produce evidence of damage resulting from a FCRA violation

mandates summary judgment.’” Rambarran v. Bank of Amer., N.A., 609 F. Supp.

2d 1253, 1263 (S. D. Fla. 2009) (quoting Nagle v. Experian Info. Solutions, Inc.,

297 F.3d 1305, 1307 (11th Cir. 2002)). Even if Ball could demonstrate that NSL

violated § 1681s-2(b)(1), she is only entitled to damages for a negligent violation

where she can demonstrate: “actual damages sustained by the consumer as a

result” of a failure to conduct a reasonable reinvestigation of a dispute received

from a CRA. 15 U.S.C. §1681o. Ball claims that NSL caused: (1) deposit

payments to four (4) utility or cable companies; (2) denial of a mortgage; (3) denial

of credit at Rooms to Go furniture store; (4) impact on a car loan; (5) reduction of

her Capital One credit limit; (6) emotional distress; and (7) expense for LifeLock

credit protection.

       As in Tinsley, “Plaintiff’s case similarly falters on the matter of damages;

quite simply [s]he has shown none.” Tinsley, 879 F. Supp. at 552. Here, for

various reasons as set forth below, Ball cannot demonstrate that NSL caused her

damages. Without the requisite causal link, Ball cannot prevail on her FCRA



                                         18
     Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 19 of 25



damages claim. See Perez v. TransUnion LLC, 526 F. Supp. 2d 504, 512 (E.D. Pa.

2007). In addition, her allegations of emotional distress do not meet the Eleventh

Circuit’s exacting standards, and are likewise inadequate to prevent summary

judgment.

                 a.       NSL Did Not Cause Ball’s Alleged Damages.

                         i.       Ball Cannot Recover for Injuries Occurring Prior to
                                  NSL’s ACDV Response.

        Ball cannot recover for injuries that occurred prior to the alleged FCRA

violation—here, NSL’s July 14, 2016 responses to the first ACDVs.                                               See

Rambarran, 609 F. Supp. 2d at 1265. From the outset, such standard eliminates

Ball’s claims for damages based on her deposits paid to Dothan Utilities and Dixie

Electric, her denial of credit from Rooms to Go Furniture,2 her car payment from

BB&T, and her purchase of LifeLock credit protection3.

        Even though Ball testified that she paid a deposit to Dixie Electric around

December 2016 (after NSL responded to the first ACDVs), when Dothan Utilities

used the “On Line Utility Exchange” in October 2015, Ball had already reached

the “maximum deposit” level. (Ball Dep. 90:7-23, Ex. 19 at NAVIENT/Ball-




2
  Even if Ball’s damage claim relating to Rooms to Go did not precede July 2016, she was not harmed by the alleged
denial of credit, because she still received the furniture, and does not make any higher payments to her parents than
she would have made to Rooms to Go. (Ball Dep. 76:9-10; 78:8-79:20)
3
  Ball admitted she purchased LifeLock to watch what purchases were made on her behalf. (Ball Dep. 105:9-13)
Even if she had not purchased LifeLock prior to the ACDVs, such “damage” could not be attributed to NSL (which
did not make any purchases on Ball’s behalf), but rather to McLure.


                                                        19
    Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 20 of 25



000845) Therefore, NSL’s later ACDV response did not further impact Ball’s

deposit status with Dixie Electric in December 2016.

                  ii.       NSL Did Not Cause Damage Relating to Ball’s
                            Mortgage

      Ball cannot demonstrate NSL caused her any damage relating to her

mortgage application, as an initial matter, because she was ultimately approved for

a loan. (Ball Dep. 87:10-20) In addition, Ball was instructed that she could

receive a better credit score and the “best” interest rate if she paid down her Capital

One credit card balance, which was impacting her credit negatively. (Ball Dep.

83:1-84:4; 85:1-7, Ex. 18) Therefore, Ball’s credit card balance is the cause of any

mortgage issue, since the NSL loans would have persisted either way. Further,

Ball ultimately decided to rent a home paying $400 less in rent than she was

willing to pay for the mortgage. (Ball Dep. 88:2-13) Therefore, NSL did not

damage Ball related to her mortgage application.

                 iii.       Ball Concedes or Fails to Provide Admissible Evidence
                            of Other Damages

      During her deposition, Ball conceded her Capital One credit limit was

actually increased, rather than decreased. (Ball Dep. 103:15-18) Charter also

confirmed Ball did not pay a deposit for cable television service. (NAVIENT/Ball-

001257-001259)          Ball’s testimony regarding any deposit made to Charter or

WOW! is vague, and insufficient to create a genuine issue of material fact as to



                                          20
    Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 21 of 25



such deposit. See Rambarran, 609 F. Supp. 2d at 1266 (summary judgment proper

in FCRA case if factfinder would have to engage in speculation to award

damages).

             b.    Ball’s Emotional Distress Allegations Fall Short

      Courts have warned that emotional distress damages under the FCRA are

“fraught with vagueness and speculation” and “easily susceptible to fictitious and

trivial claims.” Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 241 (4th Cir.

2009). Ball’s emotional distress falls readily into this category. Ball claims she

experienced anxiety manifested in headaches, lack of sleep, anger and frustration

beginning at the time she found about “the loans.” (Ball Dep. 95:12-96:10) From

the outset, it is clear that Ball’s alleged emotional distress was caused by McLure,

not NSL’s July 2016 ACDV responses. Where Ball’s alleged emotional distress is

not readily tied to a “discrete breach of the FCRA,” her “recitation of distressing

economic hardships” she experienced from at least 2014 to the present is “too

vague, too conclusory and too imprecise” to meet her burden. See Rambarran, 609

F. Supp. 2d at 1268. As noted by the Rambarran Court, a “factfinder would have

to engage in impermissible speculation in order to create a causal link between

Plaintiff’s alleged emotional distress injuries” and the furnisher’s “alleged failure

to properly investigate its reporting of a charged off account . . . .” Id. at 1269.

Here, Ball cannot even determine what damages were caused by which defendant’s



                                         21
    Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 22 of 25



alleged FCRA violations, much less tie any damage to a specific violation by

NSL—when she claims she was experiencing the same emotional distress

approximately two years before NSL even responded to the first ACDVs.

      However, even if Ball did not fail to provide a causal link, her evidence fails

to meet the rigorous standard for establishing emotional distress damages under the

FCRA.     It is well-settled that a FCRA plaintiff may not rely upon her own

testimony to support a claim for emotional distress damages. Rambarran, 609 F.

Supp. 2d at 1267; see also Jordan v. Trans Union LLC, No. 1:05 CV 305 GET,

2006 WL 1663324 at *7-8 (N.D. Ga. Jun. 12, 2006) (complaints of feeling

“frustrated” and “degraded” cannot support mental anguish claim). Here, Ball’s

reliance upon her unspecified claims of generalized distress to support this element

of her damages cannot prevent summary judgment.

      Finally, Ball’s emotional distress damages cannot support her FCRA claim

because she relies upon conclusory statements. See Rambarran, 609 F. Supp. 2d at

1268 (citing Sloane v. Equifax Info. Servs., LLC, 510 F.3d 495, 503 (4th Cir.

2007); Wantz v. Experian Info. Solutions, 386 F.3d 829, 834 (7th Cir. 2004); see

also Evers v. General Motors Corp., 770 F.2d 984, 986 (11th Cir. 1985)

(“conclusory allegations without specific supporting facts have no probative

value”). Therefore, Ball’s claim fails.




                                          22
    Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 23 of 25




      C.    Ball is Not Entitled to Punitive Damages.

      To receive punitive damages under FCRA, Ball must demonstrate that NSL

“willfully” failed to comply with a FCRA requirement.            See 15 U.S.C. §

1681n(a)(2). Without a demonstration of willfulness by NSL, Ball is not entitled

to punitive damages under FCRA. See Jordan v. Equifax Information Servs., LLC,

549 F. Supp. 2d 1372, 1374 (N.D. Ga. 2008). Ball admits she does not have any

evidence NSL was trying to be malicious to her. (Ball Dep. 97:19-22) Further,

Ball cannot carry her burden of proving NSL recklessly disregarded her FCRA

rights. In this case, Ball disagreed with NSL’s finding of no identity fraud—

nothing more. Almost a year before receiving the CRA disputes, NSL investigated

Ball’s fraud claim and found no merit, and received no new information from the

CRAs a year later. Given the series of misstatements by Ball in the course of her

attempted disputes through the CRAs—claiming fraud even as to Loan 1 (when

she knew she was responsible for that loan), claiming she first learned of the other

loans in March 2015, when NSL’s records showed multiple conversations about

the loans in 2014, becoming suddenly emphatic that she did not owe Loans 2-9

when she “was not sure” in 2014—no reasonable factfinder could find even

negligence by NSL in responding to the ACDVs, much less any willful or reckless

behavior by NSL.



                                        23
     Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 24 of 25



       Ball can only rely on her assumptions about NSL’s motives, which is

unsupported speculation, and cannot defeat summary judgment. See Shiver v.

Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008) (speculation does not create a

genuine issue of fact to defeat summary judgment). As such, punitive damages are

inappropriate.

V.     CONCLUSION

       For all of the foregoing reasons, Defendant Navient Solutions, LLC,

respectfully requests that the Court GRANT its Motion for Summary Judgment,

that Plaintiff’s Amended Complaint be dismissed with prejudice, with costs and all

other proper relief.

                               Respectfully submitted,

                               s/ Samantha K. Smith
                               Samantha K. Smith (ASB-9045-H69S)
                               OGLETREE, DEAKINS, NASH, SMOAK
                               & STEWART , P.C.
                               420 North 20th Street, Suite 1900
                               Birmingham, Alabama 35203
                               Telephone: 205-328-1900
                               samantha.smith@ogletreedeakins.com

                               s / Bo n n i e L . Ma r t i n
                               B o n n i e L . M a r t i n ( I N B a r No .2 0 2 48 - 1 8 )
                               OGLETREE, DEAKINS, NASH, SMOAK
                               & STEWART, P.C.
                               111 Monument Circle, Suite 4600
                               Indianapolis, Indiana 46204
                               Telephone: (317) 916-1300
                               bonnie.martin@ogletreedeakins.com
                               Attorneys for Defendant, Navient Solutions, LLC


                                         24
        Case 1:16-cv-00853-WKW-DAB Document 68 Filed 09/19/17 Page 25 of 25




                              CERTIFICATE OF SERVICE

          I hereby certify that on September 19, 2017, I electronically filed the

    foregoing with the Clerk of Court using the CM/ECF system, which will send

    notification of such filing to the following:

Wilson F. Green                                 W. Whitney Seals
FLEENOR & GREEN LLP                             PATE & COCHRUN LLP
1657 McFarland Blvd. N., #G2A                   Post Office Box 10448
Tuscaloosa, AL 35406                            Birmingham, Al 35202-0448
wgreen@fleenorgreen.com                         whitney@plc-law.com
Counsel for Plaintiff                           Counsel for Plaintiff



Dustin J. Fowler                                Lee H. Copeland
BUNTIN ETHEREDGE & FOWLER, LLC                  Copeland, Franco, Screws & Gill, P.A.
185 North Oates Street                          444 S. Perry Street (36104)
Post Office Box 1193                            Post Office Box 347
Dothan, Alabama 36303                           Montgomery, Alabama 36101-0347
Dustinjfowler@hotmail.com                       Copeland@copelandfranco.com
Counsel for Plaintiff                           Counsel for National Enterprise Systems,
                                                Inc.



                                            s/ Samantha K. Smith
                                            OF COUNSEL




                                              25
